Citation Nr: 1724390	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating for a back disability in excess of 20 percent from January 25, 2010, to January 7, 2017, and in excess of 40 percent since January 8, 2017. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1957 to January 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before the claim on appeal can be decided.  The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to assist veterans in substantiating claims for VA benefits.  E.g., 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2016).  The duty to assist includes a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1).  Relevant records are defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  

In this case, the Veteran submitted two compact disks (CDs) that purportedly contained relevant medical evidence from the Northwest Mississippi Regional Medical Center.  VA informed the Veteran that it was unable to upload the information from the CDs, however, there is no indication in the record that VA attempted to obtain the records directly from the Northwest Mississippi Regional Medical Center.  Because there is a reasonable possibility that the outstanding records are relevant to the issue on appeal, a remand is, unfortunately, necessary as the Board does not have this information. 

If possible, the Veteran should provide this information to VA himself to expedite his own case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request and obtain any relevant and outstanding  medical records, to include medical records from the Northwest Mississippi Regional Medical Center.  The AOJ should ask the Veteran to provide the names and locations of any facilities that might contain relevant medical records so as to prevent wasted efforts.  The Veteran is reminded that the duty to assist is not a one-way street.  Failure to submit the necessary request and authorization forms will result in the matter being adjudicated only with consideration of the medical and lay evidence of record.  If the records are requested, but not available, the negative response should be properly documented, and the Veteran and his representative should be notified of the inability to obtain the records.

Again, if possible, the Veteran should provide this information to VA himself (in a format we can read) to expedite his own case. 



2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




